DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of group II and species A1, B3 and C2 (which are encompassed by the elections) in the reply filed on 12/29/2021 is acknowledged.
Claims 1-11 and 16-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group I and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/29/2021.

Claim Objections
Claim 12 is objected to because of the following informalities:
Claim 12 recites the limitation of “processor being configured and operable for generating a third monochromatic image” yet the claim does not recite any other “monochromatic images” (i.e. first or second “monochromatic images”). Therefore, the claim should rather recite “processor being configured and operable for generating a monochromatic image”
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites determining the amount of use of each icon over a predetermined period of time, and ranking the icons based on the determined amount of use.
The limitation of generating image[s] (a first, second and third images), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “processing step” (presumably ‘by a processor”) nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, “generating” in the context of this claim encompasses the user manually calculating the amount of use of each icon.
Similarly, the limitation of calculating a pixel, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the presumed generic computer components. For example, but for generating and calculating in the context of this claim encompasses the user thinking that some wavelength and coming up with a spectra of assumed reflectance (in the absence of measurement steps [except those combination of claims 12-15] since the combination of those claims are directed to illuminating, acquiring data) and from those assumed 
This judicial exception is not integrated into a practical application. In particular, [presumed] using a processor to perform both generating and calculating steps where the “processor” in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of r generating and calculating such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the ranking and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 

The claim is not patent eligible.

combination of claims 12-15 since the combination of those claims (if included in the claim 12) would be directed to illuminating and acquiring data from a “subject” which would help overcome the rejection by providing practicality to the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 12-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kohl (US20120277559A1, filed on 2009-12-08), (hereinafter “Kohl”) in view of Johansen et al (US 20070253033, November 1, 2007, applicant submitted prior art), (hereinafter “Johansen”).

an image acquirer being configured and operable for generating at least one of a first image of an area of interest (“multispectral detector (24) that is sensitive to light across a range of different wavelengths” abst) including at least one blood-containing feature of a surface of a first wavelength range being selected to correspond to a certain reflectance spectra of a blood- containing region and to have higher absorbance in blood than non-blood bodily tissue (“measuring blood parameters such as chromophore, for example hemoglobin, concentration and blood flow detects light scattered from tissue surface” abst), 
said first wavelength range including predominantly light having higher absorbance in blood than non- blood bodily tissue, or a second image of an area of interest of a surface at a second wavelength range being selected to correspond to a certain reflectance spectra of a region devoid of blood and having absorbance in blood similar to that of non-blood bodily tissue and being different from the first wavelength including predominantly light having absorbance in blood similar to that of non-blood tissue (“extraction of chromophore information from scattered light occupying two, red and green or blue, or three bands of the visible spectrum” abst; “The optical path length of light in tissue is wavelength dependent. Accordingly, different wavelengths can be used to provide information on blood flow at different depths below the tissue surface” [0011]; “a multispectral detector sensitive to light from a range of visible wavelengths to generate the second signal, the signal comprising two channels indicative of light in two respective visible wavelength bands, one of which is a red spectral band” [0014]); and 
channels per pixel. Data received on the red and green channel is used to derive the hemoglobin concentration; data received on the blue channel is used to derive the blood flow” [0077]); and 
calculating a pixel images corresponding to said location i, wherein the third image has at least one of increased contrast between the blood-containing feature and adjacent tissue (“The detected signals are read by a signal processor… and analysed to extract the required information for each pixel in an image” [0060]; “Blood flow measurements are extracted from data obtained from a speckle contrast analysis of light detected from the laser source” [0061]; “Laser speckle contrast measurements … processing involves the analysis of the intensity variation [pixel values] within small groups (typically 5×5) of pixels within a single frame of image data.” [0066]) or increased resolution at the border between the blood-containing feature and adjacent tissue as compared with first and second images (“contrast measurements made in these embodiments are extracted using spatial processing. That is, a 2D detector is required with resolution higher than displayed in the image. This provides the potential 

Kohl does not teach calculating a pixel P3(i) in said third image by dividing pixels of the first and second images.
However, in the field of capturing images via monochromatic cameras using multi -wavelength lighting, Johansen teaches images are obtained using monochromatic cameras are typically shown in grey-scale. Lights used are white or monochromatic lights, such as white or single wavelength LEDs [0007]. 9B is a raw image of the same alignment target captured by the same monochromatic camera under green LED illumination [0021] FIG. 9C is a raw image of the same alignment target captured by the same monochromatic camera under red LED illumination [0022] FIG. 9D is a raw image of the same alignment target captured by the same monochromatic camera under infrared (IR) LED illumination [0023]. Contrast image obtained by algebraically combining the raw images of FIGS. 9A and 9D obtained under blue and IR LED illumination according to the flow chart of FIG. 7 [0025]. There is minimal target-background differentiation information in an image captured via a lighting scheme that minimizes the contrast between the target (or fiducial) and the background. Consequently, the minimal contrast image mainly contains texture data that this method is attempting to eliminate. Thus, at 44, the image with maximum contrast is "divided" by the one with the minimal contrast to effectively cancel out the T(x,y) terms from equations (7) and (8). That is, a brightness value for each pixel of the image is divided by a brightness value for the corresponding pixel in the image with the minimal contrast. This results in a much smoother, i.e., relatively noise-free, image of background and target. This so-called "composite" image can then be fed at 46 into the downstream target identification algorithm for processing as described previously [0056].
 It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with calculating a pixel P3(i) in said third image by dividing pixels of the first and second images as taught by Johansen because it would help to provide a "good" image with a high level of contrast between the target and the surrounding background which is critical to its success ([0007] of Johansen).

Regarding the claim 13, Kohl teaches illuminating an area of interest of a surface with light comprising wavelengths within the first wavelength range (see fig. 1-10 and the associated pars.), said first wavelength range including predominantly light having wavelengths of between 400 nm and 620 nm (see fig. 10); 
acquiring a first pixelated image of light reflected from said area of interest of the surface at said first wavelength range of light (“The detected signals are read by a signal processor…and analysed to extract the required information for each pixel in an image” [0060]; “arrangement enables separation of the two signals at the detector. The RGB array 24 will output three channels per pixel. Data received on the red and green channel is used to derive the hemoglobin concentration; data received on the blue channel is used to derive the blood flow” [0077]); 

acquiring a second pixelated image of light reflected from said area of interest of the surface at said second wavelength range of light (“The detected signals are read by a signal processor…and analysed to extract the required information for each pixel in an image” [0060]; “arrangement enables separation of the two signals at the detector. The RGB array 24 will output three channels per pixel. Data received on the red and green channel is used to derive the hemoglobin concentration; data received on the blue channel is used to derive the blood flow” [0077]).

While Kohl teaches the limitations of claim 13 as shown above, it is also noted that  Johansen also teaches these limitations e.g. see figs. 8-10 and the associated pars.

Regarding the claim 14, Kohl teaches said illuminating with light comprising wavelengths within said first wavelength range is simultaneous with said illuminating with light comprising wavelengths within said second wavelength range (“invention that uses three visible channels to measure simultaneously hemoglobin concentration and blood flow is shown in FIG. 5” [0076], also see [0103], [0108], [0151]).


at least one discrete wavelength within said first wavelength range and at least one discrete wavelength within said second wavelength range (“By multispectral it is meant that the light emitted occupies two or more wavelength bands of the red-green-blue colour spectrum. The source itself could be a white light source, occupying a bandwidth of around 250 nm, blue through to red. Equally however it could comprise separate LEDs each emitting a wavelength spread of 20 nm to 100 nm (broadband) in one of the red-green-blue parts of the spectrum” [0017]).

While Kohl teaches the limitations of claim 14 as shown above, it is also noted that  Johansen also teaches these limitations e.g. see figs. 8-10 and the associated pars.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERKAN AKAR whose telephone number is (571)270-5338. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERKAN AKAR/           Primary Examiner, Art Unit 3793